UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2012, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INC (Exact name of registrant as specified in its charter) Nevada20-2559624 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large Accelerated Filer[X] Accelerated Filer [] Non-accelerated Filer (do not check if a smaller reporting company)[] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 30,623,980 common shares as of November 2, 2012. 1 Table Of Contents ZAGG INC AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 5 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2012 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II - OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 53 2 Table Of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $3,074 in 2012 and $2,070 in 2011 Inventories Prepaid expenses and other current assets Income tax receivable - Deferred income tax assets Total current assets Investment in HzO Property and equipment,net of accumulated depreciation at $2,708 in 2012 and $1,857 in 2011 Goodwill Intangible assets, net of accumulated amortization at $11,351 in 2012 and $3,989 in 2011 Deferred income tax assets 82 82 Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Income taxes payable - Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable - Sales returns liability Total current liabilities Revolving line of credit Noncurrent portion of note payable Total liabilities Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 30,401 and 29,782 shares issued and outstanding, respectively 30 30 Additional paid-in capital Accumulated other comprehensive income ) ) Note receivable collateralized by stock ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 Table Of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Amortization of definite-lived intangibles Total operating expenses Income from operations Other income (expense): Interest expense ) Loss from equity method investment in HzO ) - ) - Other income and (expense) ) ) Total other expense ) Income before provision for income taxes Income tax provision ) Net income Net loss attributable to noncontrolling interest - - Net income attributable to stockholders $ Earnings per share attributable to stockholders: Basic earnings per share $ Diluted earnings per share $ 4 Table Of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Net income $ Other comprehenseive income (loss), net of tax: Foreign currency translation gain (loss) Total other comprehensive income (loss) Comprehensive income $ Comprehensive loss attributable to noncontrolling interest - - Comprehensive income attributable to stockholders $ 5 Table Of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands) (Unaudited) Accumulated Additional Note Receivable Other Total Common Stock Paid-in Collateralized Retained Comprehensive Stockholders' Shares Amount Capital By Stock Earnings Loss Equity Balances, December 31, 2011 $
